Title: From Benjamin Franklin to David Williams, 9 May 1774
From: Franklin, Benjamin
To: Williams, David


Dear Sir
Monday Eveng. May 9. –74
I had a full Purpose of coming out to you this Day, but unforeseen Hindrances have occurr’d: I should then have thank’d you and good Mrs. Williams in person, in behalf of Mrs. Hewson and Mrs. Stevenson, for your exceeding kind and friendly Offer, of which they have the most grateful Sense. Their Situation does not permit them at present to leave home; but they will, when they can, wait upon you with their thankful Acknowledgements. Make my Compliments acceptable to Mrs. Williams, and believe me, with sincere Esteem, and Affection; Dear Sir, Your most obedient humble Servant
B Franklin
Revd Mr Williams
 
Addressed: To / The Revd. Mr Williams / Lawrence Street / Chelsea / Pryer
